
	

113 SRES 573 ATS: Commemorating the 50th anniversary of the Wilderness Act.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 573
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Wyden (for himself, Mr. Sessions, Mr. Udall of Colorado, Mr. Alexander, Mr. Udall of New Mexico, Mr. Portman, Mr. Bennet, Mr. Burr, Mr. Harkin, Mr. Kirk, Mr. Markey, Mr. Durbin, Mr. Levin, Ms. Stabenow, Ms. Cantwell, Mr. Johnson of South Dakota, Mr. Menendez, Mr. Reid, Mr. Walsh, Mrs. Boxer, Mrs. Feinstein, Mr. Booker, Mr. Blumenthal, Ms. Klobuchar, Mrs. Murray, Mr. King, Mr. Coons, Mr. Casey, Mr. Schatz, Ms. Hirono, Mr. Tester, Mr. Heinrich, Mr. Franken, Mr. Sanders, Mr. Merkley, Mr. Warner, Ms. Baldwin, Ms. Mikulski, Mr. Cardin, Mr. Rockefeller, Mr. Murphy, Mrs. Hagan, and Ms. Warren) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 50th anniversary of the Wilderness Act.
	
	
		Whereas September 3, 2014, marks the 50th anniversary of the date of enactment of the Wilderness Act (16 U.S.C. 1131 et seq.), which gave to
			 the people of the United States the National Wilderness Preservation
			 System, an enduring resource of natural heritage;Whereas great writers of the United States, including Ralph Waldo Emerson, Henry David Thoreau,
			 Willa Cather, George Perkins Marsh, Mary Hunter Austin, David James
			 Duncan, and John Muir, poets such as William Cullen Bryant, and painters
			 such as Thomas Cole, Frederic Church, Frederic Remington, Georgia O'Keefe,
			 Albert Bierstadt, and Thomas Moran, helped define the distinct
			 cultural value of wild nature and concept of wilderness in the United
			 States;Whereas national leaders, such as President Theodore Roosevelt, who reveled in outdoor pursuits,
			 have sought to ensure the wisest use of natural resources, so as to
			 provide the greatest good for the greatest number of people as possible;Whereas luminaries in the conservation movement, such as scientist Aldo Leopold, writer Howard
			 Zahniser, teacher Sigurd Olson, biologists Olaus, Adolph, and Margaret Mardy Murie, and conservationists David Brower and Marjory Stoneman Douglas, envisioned and ardently
			 advocated for a national system of protected wilderness areas and believed
			 that the people of
			 the United States could and should protect and preserve wilderness so that
			 wilderness lasts well into the future;Whereas legislators such as Senator Hubert H. Humphrey, a Democrat from Minnesota, Senator Clinton
			 P. Anderson, a Democrat from New Mexico, and Representative John Saylor, a
			 Republican from Pennsylvania, introduced versions of the Wilderness Act in
			 each House of Congress and worked tirelessly along with colleagues for 8
			 years to secure its
			 passage with bipartisan votes of 78 to 12 in the Senate and 373 to 1 in
			 the House of Representatives;Whereas President Lyndon B. Johnson signed the Wilderness Act into law in the Rose Garden on
			 September 3, 1964;Whereas, over the 50 years since the enactment of the Wilderness Act, various Presidents from both
			 parties, leaders of Congress, and experts in the land management agencies
			 within the Departments of the Interior and Agriculture have expanded and
			 improved the system of wilderness protection created by the Wilderness
			 Act;Whereas the Wilderness Act instituted an unambiguous national policy to recognize the natural
			 heritage of the United States as a valuable resource and protect
			 wilderness for the good of future generations;Whereas wilderness provides billions of dollars of ecosystem services in the form of safe drinking
			 water, clean air, and recreational opportunities;Whereas 44 States have protected wilderness areas; andWhereas President Gerald R. Ford stated that the National Wilderness Preservation System serves a basic need of all Americans, even those who may never visit a wilderness area—the
			 preservation of a vital element in our heritage and that wilderness preservation ensures that a central facet of our Nation can still be realized, not just
			 remembered: Now, therefore, be it
		
	
		That the Senate—
			(1)commemorates the 50th anniversary of the Wilderness Act (16 U.S.C. 1131 et seq.);(2)recognizes and commends the extraordinary work of the individuals and organizations involved in
			 building and maintaining the National Wilderness Preservation System; and(3)is grateful for wilderness, a tremendous asset the United States continues to preserve as a
			 gift to future generations.
			
